Exhibit 10.1

September 15, 2010

Robin Ranzal Knowles

4021 Ibis Point Circle

Boca Raton, FL 33431

 

  Re: Severance Agreement

Dear Robin:

In order to ensure your continued service to the Edgewater Technology, Inc. and
its subsidiaries and affiliates (collectively the “Company”), and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the Company wishes to offer you the following
severance package:

1. Severance. If at any time after the date hereof, you are terminated by the
Company (or its successor) without Cause, as defined below, and such termination
occurs within one (1) year after the effective date of a Change in Control, as
defined below, you shall be entitled to receive (i) severance pay for a period
of six (6) months at the rate of your annual base salary then in effect, payable
in the same manner as your regular salary, together with six (6) months
continued coverage under the Company’s medical and dental plans at the rate
applicable to active employees, (ii) a lump sum payment in an amount equal to
one-half ( 1/2 ) of the annual performance bonus paid by the Company to you
during the preceding fiscal year and (iii) full vesting of all stock option
grants received by you from the Company which shall be immediately exercisable
by you for the period specified in each such grant. Such severance pay and other
benefits provided for herein shall be in lieu of any other severance benefits to
which you may be entitled under any other applicable policy or program. The
Company shall reduce payments made to you pursuant to this Agreement by those
deductions and withholdings required for tax purposes, and shall make such
tax-related reporting that it reasonably determines to be required with respect
to payments or other benefits provided pursuant to this Agreement.

2. Change in Control. A “Change in Control” shall be deemed to have occurred if:
(i) any person, other than the Company or an employee benefit plan of the
Company, acquires, directly or indirectly, the beneficial ownership of any
voting security of the Company and immediately after such acquisition such
person is, directly or indirectly, the beneficial owner of voting securities
representing 50% or more of the total voting power of the then-outstanding
voting securities of the Company; (ii) the



--------------------------------------------------------------------------------

September 15, 2010

Page 2

 

individuals (A) who, as of the date of this Agreement, constitute the Board (the
“Original Directors”) or (B) who thereafter are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of at
least two-thirds (2/3) of the Original Directors then still in office (such
directors becoming “Additional Original Directors” immediately following their
election) or (C) who are elected to the Board and whose election, or nomination
for election to the Board was approved by a vote of at least two-thirds (2/3) of
the Original Directors and Additional Original Directors then still in office
(such directors also becoming “Additional Original Directors” immediately
following their election), cease for any reason to constitute a majority of the
members of the Board; (iii) the stockholders of the Company shall approve a
merger, consolidation, recapitalization, or reorganization of the Company, a
reverse stock split of outstanding voting securities, or consummation of any
such transaction if stockholder approval is not sought or obtained, other than
any such transaction which would result in at least 75% of the total voting
power represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by at least 75% of
the holders of outstanding voting securities of the Company immediately prior to
the transaction, with the voting power of each such continuing holder relative
to other such continuing holders not substantially altered in the transaction;
or (iv) the stockholders of the Company shall approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or a substantial portion of the Company’s assets (i.e., 50% or
more of the total assets of the Company).

3. Cause. For purposes of this Agreement, “Cause” shall mean any of the
following: (A) Employee’s material breach of any provision of the Employee’s
Confidentiality and Non-Disclosure Agreement; (B) after providing 30 days prior
notice to the Employee and providing the opportunity for Employee to be heard by
the Board of Directors during such time, the Board of Directors issues a final
written determination that Employee has willfully failed and refused to comply
with the material and reasonable directives of the Company; (C) Employee’s
failure to meet written performance standards established by the President and
Chief Executive Officer of the Company from time to time which Employee has
failed to cure within ninety (90) days after receipt of written notice of
nonperformance from the Company ; (D) Employee’s gross negligence or willful or
intentional misconduct; (E) after providing 30 days prior notice to the Employee
and providing the opportunity for Employee to be heard by the Board of Directors
during such time, the Board of Directors issues a final written determination
that Employee has breached his fiduciary duties to the Company; or (F) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony with respect to Employee, or any other criminal activity
which materially affects Employee’s ability to perform his duties or materially
harms the reputation of the Company;

4. Assignment. You may not assign your rights or obligations hereunder. The
rights and obligations of the Company hereunder shall inure to the benefit of
and shall be binding upon its respective successors and assigns.

5. General Release and Cooperation Agreement. Notwithstanding anything to the
contrary in this Agreement, the aforementioned severance benefits set forth
above are subject to and conditioned upon, and will be paid or provided only in
the event of your execution and delivery to the Company and/or its successor of
a release of all claims and cooperation agreement in such form as may be
required by the Company or its successor. No severance or other benefits will be
paid or provided by the Company or its successor unless such release and
cooperation agreement has been executed and delivered by you to the Company or
its successor and any revocation period thereunder has expired.



--------------------------------------------------------------------------------

September 15, 2010

Page 3

 

6. General Provisions.

a. This Agreement shall in no manner be considered a contract for employment
with the Company nor any guaranty of employment for any specified period of
time, and your employment with the Company will remain at-will and may be
terminated by either the Company or you, at any time, with or without cause and
with or without notice.

b. You agree to maintain this Agreement as confidential and shall not disclose
the terms hereof to any other employee of the Company or to any other person,
firm, or entity other than (i) the members of your immediate family or (ii) your
legal counsel and tax advisers, provided all of such individuals are informed of
the confidential nature of this Agreement and agree to maintain it as
confidential

c. This Agreement shall be subject to and governed by the laws of the
Commonwealth of Massachusetts without regard to its choice of law principles.

d. The Company’s obligations to pay amounts hereunder are subject to all
withholding obligations under applicable federal, state, and local laws.

If the foregoing is acceptable to you, please execute this correspondence in the
space provided for below indicating your acceptance of and agreement with the
foregoing.

 

Very truly yours, EDGEWATER TECHNOLOGY, INC. By:  

/s/ Shirley Singleton

 

Shirley Singleton,

President and Chief Executive Officer

 

Accepted and agreed to as

of the date written above:

/s/ Robin Ranzal Knowles

Robin Ranzal Knowles